Citation Nr: 9930501	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-31 732	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for special monthly 
compensation (SMC) for loss of use of a creative organ prior 
to August 11, 1994.  

2.  Entitlement to an increased evaluation for osteomyelitis 
of the left tibia, currently evaluated as 10 percent 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant and the appellant's spouse

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 1970 
and he served in the Republic of Vietnam from April 14, 1967 
to September 8, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Jackson, Mississippi.  In 
August 1996, the case was transferred from the Regional 
Office in Jackson, Mississippi, to the St. Petersburg, 
Florida Regional Office (RO).  

During this appeal, correspondence was received from the 
veteran concerning a claim of entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, on behalf of his daughter.  This matter 
is referred to the RO appropriate action.  

Correspondence from the veteran's service representative in 
February 1998 reflects that the veteran has asked for a 
detailed audit of his VA compensation and pension accounts.  
This matter is also drawn to the attention of the RO.  

Also, the veteran initiated an appeal from a March 1997 
denial of reimbursement for medical expenses by filing a 
notice of disagreement (NOD) which was apparently received in 
February 1998.  A statement of case (SOC) was issued in 
February 1998; however, from the records available to the 
Board, it does not appear that a substantive appeal has been 
filed which would perfect the appeal.  In this regard, it is 
possible that the RO may now have received a substantive 
appeal.  This matter is also drawn to the attention of the 
RO.  

A December 1970 rating action granted service connection for, 
in part, chronic active osteomyelitis of the left tibia with 
postoperative residuals of a sequestrectomy, secondary to 
fracture of the tibia, and assigned a 20 percent disability 
rating.  Both grants were made effective July 8, 1970, the 
day after service discharge.  A noncompensable rating was 
assigned for, in part, a residual scar of the right side of 
the forehead, as a residual of an abscess (which had been 
associated with the initial osteomyelitic infection during 
service).  

While other issues had been developed for appellate 
adjudication, by correspondence in July 1997, the veteran 
withdrew all issues except an effective date for special 
monthly compensation for loss of use of a creative organ 
prior to August 11, 1994; entitlement to an increased 
evaluation for osteomyelitis of the left tibia, currently 
evaluated as 10 percent disabling; and a motion for revision 
of Board denials of service connection for sickle cell anemia 
in 1980 and 1983 on the basis of alleged clear and 
unmistakable error (CUE) [which is addressed in a separate 
appellate decision].  

On the occasion of a hearing on appeal before the undersigned 
Member of the Board in August 1998, the veteran raised the 
issue of entitlement to restoration of a 20 percent 
disability rating for osteomyelitis of the left tibia.  The 
accredited representative has requested consideration of this 
issue pursuant to 38 C.F.R. 
§ 3.344 (1999).  This issue has not been adjudicated by the 
RO and is not before the Board for appellate review.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  Therefore, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to August 11, 1994 there was insufficient evidence 
that the veteran's penile prosthesis was not functioning 
properly for the purpose of establishing entitlement to SMC 
for loss of use of a creative organ.  

2.  The veteran has not had involucrum, sequestrum, 
discharging sinus, constitutional symptoms or active 
osteomyelitic infection within the last five years.  

3.  The veteran's service-connected osteomyelitis of the left 
tibia has not required hospitalization, does not cause marked 
interference with employment and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  An effective date earlier than August 11, 1994, date it 
was clinically ascertained that the veteran's penile 
prosthesis was not functioning properly, for SMC on account 
of loss of a creative organ is not warranted.  38 U.S.C.A. 
§§ 1114(k), 5110 (West 1991); 38 C.F.R. §§ 3.350(a), 3.400 
(1999).  

2.  The criteria for a disability evaluation in excess of 10 
percent for osteomyelitis of the left tibia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.43, Diagnostic Code 
5000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date for SMC for Loss of Use of a Creative 
Organ

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs, the veteran is entitled to SMC.  

38 C.F.R. § 3.350(a) provides: 

(i)  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended  testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be 
established when examination by a board finds that: 
(a) The diameters of the affected testicle are 
reduced to one-third of the corresponding 
diameters of the paired normal testicle, or 
(b)  The diameters of the affected testicle are 
reduced to one-half or less of the corresponding 
normal testicle and there is alteration of 
consistency so that the affected testicle is 
considerably harder or softer than the 
corresponding normal testicle; or 
(c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board 
including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 
(ii) When loss or loss of use of a creative organ 
resulted from wounds or other trauma sustained in 
service, or resulted from operations in service for 
the relief of other conditions, the creative organ 
becoming incidentally involved, the benefit may be 
granted. 
(iii) Loss or loss of use traceable to an elective 
operation performed subsequent to service, will not 
establish entitlement to the  benefit.  If, however, 
the operation after discharge was required for the 
correction of a specific injury caused by a preceding 
operation in service, it will support authorization 
of the benefit.  When the existence of disability is 
established meeting the above requirements for 
nonfunctioning testicle due to operation after 
service, resulting in loss of use, the benefit may be 
granted even though the operation is one of election.  
An operation is not considered to be one of election 
where it is advised on sound medical judgment for the 
relief of a pathological condition or to prevent 
possible future pathological consequences. 

Under 38 C.F.R. § 3.350(a)(2)(i) loss of use of a hand or a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function [] could be accomplished equally well by 
an amputation stump with prosthesis.  

The effective date of an award of SMC, based on an original 
claim, is the day following separation from active service 
or the date entitlement arose, provided the claim was 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).  Under 38 
U.S.C.A. § 5110(b)(2) the effective date of an award of 
increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  Tucker v. West, 11 Vet. App. 369, 372 (1998).  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
provided otherwise, the effective date of a claim for an 
increased rating "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  Under 38 C.F.R. 
§ 3.400(o)(1), the enabling regulation, except as provided in 
38 C.F.R. § 3.400(o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

38 U.S.C.A. § 5110(b)(2) (West 1991) provides otherwise by 
stating that the effective date of an increased rating 
"shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date.  The enabling 
regulation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

Records of hospitalization at the Baptist Hospital in April 
1987 reflect that the veteran had a penile shunt for 
treatment of following priapism due to vascular problems 
stemming from sickle cell anemia.  A private clinical record 
reflects that a penile prosthesis was implanted on May 20, 
1988.  Records of the Baptist Hospital in June 1988 reflect 
that the veteran had a delayed complication with the 
prosthesis.  

A VA outpatient treatment (VAOPT) record of January 3, 1989 
states that the veteran's penile prosthesis was functional at 
that time.  A VAOPT of January 27, 1989 noted that the 
prosthesis was stable.  Prior clinical records do not 
demonstrate that the penile prosthesis was not functioning 
properly.  

In a December 1991 rating decision, the RO granted service 
connection for impotence requiring a penile prosthesis, as 
part and parcel of the service connection sickle cell anemia 
which was already assigned a 100 percent schedular rating.  
That rating action noted that initially the veteran had some 
problems with the prosthesis but the latest VA outpatient 
treatment (VAOPT) records noted the prosthesis was 
functional.  

In VA Form 21-4138, Statement in Support of Claim received on 
February 6, 1992, the veteran claimed loss of ability to 
procreate, stating that "although I have the use of the 
penile prosthesis, I am still unable to procreate of which 
can be shown to be the direct result of [his service-
connected psychiatric disorder]."  In that VA Form 21-4138 
he stated that at issue was the effectiveness of the 
prosthesis and he alleged that it had not been implanted 
properly.  Attached thereto were private clinical records.  A 
clinical note of June 21, 1988 revealed the wound was now 
completely healed which was gratifying in light of the 
previous concern of a skin breakdown which might expose the 
prosthesis.  On examination the penile implant was working 
perfectly well and the veteran was instructed in inflating 
and deflating it.  On November 10, 1988, the veteran reported 
having problems with the prosthesis and reported that his 
wife stated that it became soft during intercourse.  The 
physician was unable to detect any malfunction of the 
prosthesis, it pumped up and remained rigid and deflated 
normally.  The veteran was again instructed in the use of the 
prosthesis.  A clinical notation of June 14, 1988 
[highlighted in yellow] reflects that a physician was 
concerned that the penile pump was very close to the anterior 
scrotal skin margin and he thought that it was not unlikely 
that it might someday erode through the incision.  He 
questioned why the pump had not been placed through an 
inguinal incision or an incision not immediately adjacent to 
the pump.

A May 1992 rating action denied SMC for loss of use of a 
creative organ.  

At an RO hearing later in May 1992, the veteran and his wife 
testified that his penile prosthesis would not stay inflated 
long enough to obtain sexual penetration (pages 11 and 12 of 
that hearing transcript).  The veteran further testified that 
he had never been able to use the penile prosthesis for 
intercourse or to have an ejaculation (page 12).  

A VAOPT of May 5, 1993, reflects that the veteran's penile 
prosthesis did not function well.  He was to be reevaluated 
for this at a VA urology clinic.  In August 1993, he was 
given a bus vouch for an appointment at a VA urology clinic 
later that month but there is no clinical record of his 
having attended such an appointment.  

On VA examination in October 1993 to evaluate the severity of 
the veteran's service-connected sickle cell anemia it was 
reported that his penile prosthesis had "not done much 
good." 

Private clinical records completed by Elmer P. Brestan, MD of 
1994 and 1995, include a clinical notation of August 11, 1994 
that the veteran was "having difficulty with his penile 
prosthesis which has never functioned properly."  At that 
time Dr. Brestan suggested that the veteran return to see 
another physician about that matter.  The impressions 
included persistent impotence and poorly functioning penile 
prosthesis.  

Private clinical records received on March 13, 1995, included 
those from the Baptist Hospital and Mark S. Boatright, MD, 
dated from 1990 to 1992.  In pertinent part, these show that 
a September 7, 1990 clinical record of Dr. Boatright 
indicates that following priapism and a shunt the veteran had 
been impotent but had had a penile prosthesis implanted "of 
the inflatable type which is nonfunctional at present.  The 
patient is trying to go back to the VA in Birmingham to get 
this revised."  Included was a report of admission to the 
Baptist Hospital on January 9, 1992 which reflects a past 
medical history of "[i]mpotent."  Also, included was a 
report of admission to the Baptist Hospital on January 15, 
1993 which reflects that "[t]he patient states that his 
penile implant has not been working for at least one year."  

The August 1996 rating action which granted SMC for loss of 
use of a creative organ set an effective date of August 11, 
1994, the date of entitlement, based on the date of a private 
clinical record which the RO stated had demonstrated 
persistent impotence and a poorly functioning prosthesis, 
even though the claim was made prior to August 11, 1994.  

On VA psychiatric examination in September 1996 it was 
reported that the veteran stated that he had a very marked 
problem obtaining an erection and that his penile prosthesis 
was not functioning well.  As a result, sexual intercourse 
took place only once every two weeks.  

On VA genitourinary examination later in September 1996 the 
veteran reported that his penile prosthesis had "never 
worked right," although upon VA reevaluation he had been 
told that it was working normally.  On examination he had a 
normally functioning inflatable penile prosthesis.  The 
impressions included sickle cell anemia, by history; status 
post priapism; and history of impotence secondary to the 
foregoing.  

Analysis

"The relevant inquiry concerning an SMC award is not whether 
amputation is warranted but whether the appellant has had 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2), §  
4.63."  Tucker v. West, 11 Vet. App. 369, 373 (1998).  Here, 
of course, the question of amputation is not at issue but 
only whether the penile prosthesis adequately served the 
intended function.  

It is asserted that the proper effective date for SMC for 
loss of a creative organ should be the date of VA clinical 
records reflecting that the veteran was impotent due to 
sickle cell anemia.  This is variously alleged to have been 
in May 1986 when a VA clinical record noted impotence (page 9 
of the transcript of the 1998 Board hearing); April 1987 when 
he first sought treatment for impotence (page 12 of that 
hearing); and May 1976 (page 18 of that hearing).  

Also, in VA Form 9 of September 1996 he alleged the effective 
date should be date of operation at Baptist Hospital, 
Pensacola, Florida in 1987 (while also noting he had surgery 
in 1989 at VAMC Birmingham, Alabama; however the March 1989 
surgery was for gallbladder pathology and an appendectomy).  

The reference to the date of 1976 in the 1998 Board hearing 
is apparently in error since there is no reference to the 
veteran being impotent in any clinical records in 1976.  
Presumably, this was intended to be May 1986.  

However, there is no persuasive evidence of impotence prior 
to the April 1987 penile shunt following priapism as a result 
of sickle cell anemia.  

However, the veteran was provided with a penile prosthesis in 
1988.  Entitlement to SMC for loss of use of a creative organ 
is not warranted when the penile prosthesis served to fulfill 
its' function since its' purpose was to prove functional use.  
While the September 1990 private clinical record indicated 
that the prosthesis was nonfunctional, the veteran himself 
stated in February 1992 that he had "the use of the penile 
prosthesis."  This statement also contradicts other 
statements or testimony that the prosthesis had never been 
functional.  

It was asserted, in the alternative, in VA Form 9 of November 
1996 that the effective date should be set, at a minimum, as 
of the RO hearing on May 29, 1992 when the veteran and his 
then wife testified that his prosthesis did not, and had 
never, functioned properly even though the hearing officer 
indicated that there were clinical records demonstrating that 
the prosthesis was functioning.  

In sum, the clinical evidence reveals that when repeatedly 
evaluated with respect to the penile prosthesis, the device 
has consistently been found to function properly even as 
recently as 1996.  Thus, the clinical evidence is in direct 
opposition to the statements and testimony of the veteran and 
the 1992 testimony of his then wife.  While they are 
competent to testify as to the matter of the function of the 
prosthesis, it is of insufficient probative value as to 
overcome the contrasting clinical evidence that the 
prosthesis had functioned normally for the purpose of 
establishing an earlier effective date on the basis of when 
entitlement arose.  

Accordingly, the preponderance of the evidence is against the 
claim for an earlier effective date for SMC for loss of use 
of a creative organ.  


II.  Increased Rating for Osteomyelitis

A claim for an increased rating is a new claim, not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) and Stanton v. Brown, 5 Vet. App. 563, 565 
(1993).  A veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily mandated duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  

Generally, once a well-grounded claim has been submitted, 38 
U.S.C.A. § 5107(a) (West 1991) mandates a VA duty to assist 
in developing all pertinent evidence.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
VA must consider all potentially applicable regulations and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)). 

Osteomyelitis, acute, subacute, or chronic, when inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years, warrants a 10 percent rating.  
With discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent evaluation is 
warranted.  With definite involucrum or sequestrum, with or 
without discharging sinus, a 30 percent rating is warranted.  
Frequent episodes, with constitutional symptoms warrants a 60 
percent rating.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, a 100 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000.  

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone.  

Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating. 


Background

The veteran's primary complaints pertaining to his 
osteomyelitic infection is that he has pain at the site of 
the infection and swelling of his left leg, both of which 
preclude his standing for prolonged periods of time.  

A private clinical record of October 1980 from Dr. Keunn 
reflects that the veteran's osteomyelitis was not then a 
problem.  Although the veteran claimed in 1983 that he had 
been treated for his service-connected osteomyelitis during 
VA hospitalization in October 1983, clinical records of that 
hospitalization reflect treatment for sickle cell anemia and 
not for active osteomyelitis.  

On VA examination in March 1985 the veteran reported having 
pain and swelling of the left leg and wearing a support hose 
when on his feet for a prolonged time.  On examination there 
was tenderness only over the distal 1/3 of the left tibia.  
Pulses were normal and quadriceps and hamstring strength on 
the left was objectively weaker than on the right.  He had a 
slight left-sided limp.  An X-ray revealed evidence of an old 
healed fracture of the distal left tibial shaft with moderate 
thickening of the bony cortex at the fracture site, distal to 
which there was some rarefaction of bone involving the distal 
metaphysis which appeared to end at the epiphysis that might 
possibly be due to old osteomyelitis.  The distal left fibula 
appeared to be intact.  The ankle mortise was well preserved.  
The impression was old healed fracture of the distal left 
tibia with findings suggestive of old osteomyelitis of the 
distal left tibia.  

In VA Form 21-4138 of February 1995, the veteran reported 
having been treated by Dr. Brestan for osteomyelitis since 
1987.  Clinical records of October 21, 1993 and December 2, 
1993 from Dr. Brestan note osteomyelitis only by history.  A 
November 1994 statement from that physician reflects that Dr. 
Brestan had treated the veteran for sickle cell anemia (which 
is rated 100 percent disabling).  

Most of the references by the veteran to treatment for 
osteomyelitis reflect, after careful review of the evidence, 
actually only reflects treatment for his service-connected 
sickle cell anemia.  In fact, there are no clinical records 
reflecting treatment for active osteomyelitis since the 
1970s.  

Records of hospitalization in May 1995 at the Baptist 
Hospital note that the veteran had had difficulty with 
osteomyelitis of the left lower extremity and had had 
drainage.  However, these records do not reflect when the 
last episode of drainage occurred.  

Records of hospitalization in June and July 1995 at the 
Baptist Hospital note that the veteran complained of pain in 
the distal left tibial region where he had had osteomyelitis 
in the remote past and that X-rays revealed a predominantly 
lytic lesion most likely from the old osteomyelitic infection 
but active osteomyelitis could not be ruled out.  

A discharge summary of hospitalization at the Baptist 
Hospital in July 1995 reflects final diagnoses which included 
lytic lesion, distal tibia, rule out osteomyelitis.  However, 
active osteomyelitis was not documented.  A clinical record 
later in July 1995 from that facility reflects that the 
veteran had had intermittent discomfort in his left lower 
extremity for the last several years "but it was not 
activities of daily living affective.  

Magnetic resonance imaging on July 21, 1995 at the Baptist 
Hospital revealed left tibial changes suggesting bone 
infarction probably acute and chronic.  There was no 
significant diffuse edema within the bone marrow, cortex or 
adjacent soft tissue to suggest osteomyelitis.  Some edema 
was felt to be present and to be related to acute bone 
infarction.  The possibility of osteomyelitis was not 
completely excluded but was felt to be much less likely.  

However, a private clinical record of August 2, 1995 from 
Philip C Benton, MD, reflects an impression that the 
continued left lower extremity pain was thought to be 
secondary to bone infarcts with a history of sickle cell 
disease.  The possibility of surgical decompression of the 
old infarct for relief of his symptoms was discussed with the 
veteran.  The relationship between conversion of bone 
infarcts and sarcoma was also discussed and the possibility 
of the development of sarcoma.  The physician was "not 
absolutely certain that the cause [of the pain] is bone 
infarct."  In December 1995, Dr. Benton stated that it 
appeared that the veteran had avascular changes and perhaps 
necrosis of the distal tibia superimposed on osteomyelitis 
with continuing pain.  The records of Dr. Benton also reflect 
that in January 1996 the veteran was hospitalized at the 
Baptist Hospital and the diagnoses were left tibial biopsy 
with saucerization, distal tibial shaft and 
diaphyseal/metaphyseal junction, with pain secondary to 
fascial necrosis/bone infarct associated with sickle cell.  

Analysis

Here, there is not only no evidence of involucrum or 
sequestrum, there is also no evidence of constitutional 
symptoms as a result of the service-connected osteomyelitis.  
While the veteran does have symptoms of a constitutional 
nature due to service-connected sickle cell anemia, these are 
separately rated as 100 percent disabling.  

In this regard, 38 C.F.R. § 4.14 (1999) provides, in 
pertinent part, that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided.  [] Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  

Thus, the symptoms of the service-connected sickle cell 
anemia may not be considered in determining the appropriate 
evaluation to be assigned for the service-connected 
osteomyelitis.  

While the veteran testified that a physician informed him 
that he should have a further sequestrectomy (page 5 of the 
December 1995 hearing transcript), the objective clinical 
evidence simply does not show that he has an active 
osteomyelitic infection.  This includes the recent surgical 
procedure in 1996 which was for treatment of a bone infarct 
of the left leg which occurred as a result not of the 
service-connected osteomyelitis but as a result of the 
service-connected sickle cell anemia.  

It is undisputed that the veteran's osteomyelitis has not 
been drained externally in many years.  While he testified at 
the December 1995 RO hearing that he had draining "inside" 
his left leg (page 6), this is not the type of drainage 
contemplated in DC 5000 and, more to the point, this alleged 
internal draining has not been confirmed, as opposed to the 
bone infarct resulting from sickle cell anemia.  

Moreover, the veteran has not taken a systemic course of 
antibiotic medication of the kind typically given for 
treatment of osteomyelitis since the 1970s and there is 
otherwise no evidence of an active osteomyelitic infection 
within the last five years.  Thus, the osteomyelitis is 
inactive and the minimum 10 percent rating under Diagnostic 
Code 5000 encompasses his complaints of pain and swelling of 
the left leg, which particularly occurs after prolonged 
standing or walking.  

Extraschedular Rating

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  Hence, RO referral of the case for extraschedular 
rating, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(while the Board does not have authority to grant an 
increased rating based on extraschedular criteria in the 
first instance, Floyd v. Brown, 9 Vet. App. 88, 95 (1996), it 
has authority to review whether a claim merits submission for 
extraschedular evaluation even if not initially considered by 
the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An effective date for SMC for loss of use of a creative organ 
prior to August 11, 1994 is denied.  

A disability evaluation in excess of 10 percent for 
osteomyelitis of the left tibia is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

